PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Doc Code: TRACK1.DENY
		
Decision Dismissing Request for 
Prioritized Examination (After RCE)
Application No.: 17/075,470

THE REQUEST FILED        March 4, 2022         IS DISMISSED BECAUSE:

  Request:
  The request was not filed with or after an RCE. 
  The request was filed with or after an RCE, but the RCE was improper.
  The request was not filed prior to the mailing of a first Office action after the RCE.
  The application is a utility application, and the request was not filed by EFS-Web.
  A request for prioritized examination after an RCE was previously granted in this application.

 	Application:
  The application is neither a utility application nor a plant application filed under 35 U.S.C. 111(a) or that entered the national stage under 35 U.S.C. 371, but rather is a _________________________, which is excluded from the prioritized examination program.

 	Fees:
One or more of the following fees have not been filed in the application:
 	Publication fee, as set forth in 37 CFR 1.18(d).
 	Prioritized examination processing fee, as set forth in 37 CFR 1.17(i).
 	Prioritized examination fee, as set forth in 37 CFR 1.17(c).
  Excess independent claim fee, due because the number of independent claims exceeds three, as set forth in 37 CFR 1.16(h).
  Excess claim fee, due because the number of claims exceeds twenty, as set forth in 37 CFR 1.16(i).

 	Claims:
The application contains or has been amended to contain:
  More than four independent claims.
  More than thirty total claims.
  One or more multiple dependent claims.

 The Prioritized Examination program has exceeded its limit of 10,000 requests for the current fiscal year.

 Other: __________________________________________________________________
______________________________________________________________________________.




CONCLUSION
The application will not undergo prioritized examination. Any further request for prioritized examination will be evaluated for compliance with the above requirements as of the date of its submission.

Telephone inquiries with regard to this decision should be directed to Vanitha Elgart at 571-272-7395.



/VANITHA M ELGART/Petitions Examiner, OPET                                                                                                                                                                                                        





U.S. Patent and Trademark Office
PTO-[2299A] (Rev. 02-2012)